DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
Claims 1, 3-7, 10-16, 19 and 20 are pending as amended on 8/6/2021. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 5-7, 10-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annoot et al (FR 3009554; English equivalent US 2016/0185705 cited herein) in view of Cohen et al (US 2013/0344012) and Chikkali et al (Refining of Plant oils to Chemicals by Olefin Metathesis, Angew. Chem. Int. Ed. 2012, 51, 5802 – 5808) and further in view of Johnson (Invitation to Organic Chemistry, Jones and Bartlett Publishers, 1999, p 546).
As to claims 1 and 19-20, Annoot teaches a process for producing a bromoalkanoic acid capable of being used in the polyamide industry comprising a step 2=CH-R’-COOH wherein R’ is an alkylene radical with 1 to 29 carbon atoms) with a molar excess of HBr [0014-16, 19]. Annoot further teaches an ammonolysis (amination) step to form NH2-(CH2)n-R2, and the step of synthesis of polyamide by polymerization of NH2-(CH2)n-R2 [0065]. In particular, Annoot teaches the preparation of 11-aminoundecanoic acid (i.e., a compound according to NH2-(CH2)n-R2 where “n” is 10 and R2 is COOH) from 11-bromoundecanoic acid, and the use of 11-aminoundecanoic acid as a monomer for synthesizing polyamide-11 [0003]. 
Annoot fails to specifically teach the preparation of 10-aminodecanoic acid (i.e., a compound according to Annoot’s NH2-(CH2)n-R2 where “n” is 9 and R2 is COOH) from 10-bromodecanoic acid, and the use of 10-aminodecanoic acid as a monomer for synthesizing polyamide-10. However, given Annoot’s disclosure that the method is generally suitable for synthesizing α,ω-bromoalkanoic acid capable of being used in the polyamide industry, and that R’ in the unsaturated reagent CH2=CH-R’-COOH can be an alkylene radical with 1 to 29 carbon atoms, the person having ordinary skill in the art would have been motivated to carry out Annoot’s method of producing polyamide utilizing any unsaturated reagent according to Annoot’s general formula CH2
It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted an unsaturated reagent with a brominating agent (HBr) to form α,ω-bromoalkanoic acid, to have reacted the α,ω-bromoalkanoic acid with ammonia (aminating agent) to form α,ω-aminoalkanoic acid, and to have polymerized the α,ω-aminoalkanoic acid to form polyamide, as taught by Annoot, utilizing 9-decenoic acid (9DA) as the unsaturated reagent, thereby forming 10-bromodecanoic acid as the α,ω-bromoalkanoic acid, 10-aminodecanoic acid as the α,ω-aminoalkanoic acid, and polyamide-10 as the polyamide.
Annoot fails to teach providing the unsaturated reagent (e.g., 9-decenoic acid) from a natural oil composition.
Cohen teaches that there has been increased demand for environmentally friendly techniques for manufacturing materials typically derived from petroleum sources [0002]. Cohen teaches that one of the methods to manufacture such materials is through generating compositions through the metathesis of natural oil feedstocks [0002].
In particular, Cohen teaches reaction of a natural oil feedstock which is soybean oil (Cohen teaches that natural oils are composed of triglycerides, i.e., glyceryl esters, of fatty acids, including unsaturated natural fatty acids [0027]) with a low molecular weight olefin in a metathesis reactor (in the presence of a metathesis catalyst) to form metathesized natural oil product comprising olefins and esters [0041]. With regard to the natural oil, Cohen teaches that major fatty acids in the polyol esters (i.e., the unsaturated natural fatty acid esters) of soybean oil include oleic acid, linoleic acid and linolenic acid [0027]. 
Cohen further teaches separating the olefins from the esters, wherein the esters are metathesized glycerides [0049]. Cohen teaches that the esters may be sent to a transesterification unit and reacted with methanol [0064] to produce fatty acid methyl esters such as 9DA esters, including methyl 9-decenoate [0065]. Cohen teaches that the 9DA ester may then undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070].
When carrying out a process to provide an industrial material such as a polyamide, as taught by Annoot, the person having ordinary skill in the art would have been motivated to utilize natural oil feedstocks in order to reduce use of petroleum sources and minimize environmental impact. The person having ordinary skill in the art would have been motivated, therefore, to utilize starting materials derived from natural oil feedstocks when carrying out the process of Annoot in order to avoid use of non-renewable resources. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Annoot’s process of forming polyamide-10 from 9-decenoic acid by producing 9-decenoic acid from a natural (i.e., soybean) oil composition, as taught by Cohen.
As to the recitation that the short-chain alpha-olefin is propylene or 1-butene, and the recitation that the metathesis reaction results in formation of 1-decene in addition to the 9-decenoic acid esters:
As discussed above, Cohen teaches reaction of a natural oil feedstock with a low molecular weight olefin to form metathesized natural oil product comprising olefins and esters [0041]. Cohen names several suitable low molecular weight olefins [0042], including propylene and 1-butene, and further teaches that a mixture including 1-butene 
Like Cohen, Chikkali teaches that today’s chemical industry relies primarily on fossil feedstocks, but that in view of the limited range of crude oil and natural gas, replacements are required in the long term (p 5802, background). Chikkali teaches the olefin metathesis of plant oils for the generation of chemicals on a large scale (p 5803, upper left), and teaches that alkenolysis with terminal olefins (such as 1-butene) can be performed with relatively high productivities and provide a broad range of products (p 5805, middle left). Chikkali teaches that olefins like propylene and 1-butene are attractive because of their low cost, and storage and transportation are less problematic than for ethylene (p 5805, upper right). Chikkali further discloses that cross-metathesis of oleate (i.e., ester of oleic acid) with 1-butene results in a product mixture which includes 9-decenoate (i.e., ester of 9DA) and 1-decene (p 5805, scheme 4). 
In light of the disclosures of both Cohen and Chikkali, the person having ordinary skill in the art would have been motivated to utilize a terminal olefin such as 1-butene for cross-metathesis of plant oils in order to reduce raw material costs and avoid problems associated with storage and transportation of starting materials. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a polyamide from a 9-decenoic acid reactant which was produced via cross-metathesis of 
As to the presently recited metathesis catalyst:
Cohen provides a thorough discussion with regard to suitable metathesis catalysts in [0029-0036]. Cohen teaches that metathesizing (including cross-metathesis) refers to the reacting of natural oil feedstock in the presence of a metathesis catalyst [0023]. Cohen teaches that any known metathesis catalyst may be used, including complexes of transition metals Ru, Mo (i.e., molybdenum) or W (i.e., Tungsten) [0029]. In light of Cohen, when carrying out a metathesis reaction, the person having ordinary skill in the art would have been motivated to utilize any known metathesis catalyst in order to achieve the known benefits of utilizing a catalyst (i.e., an increase in the rate of a chemical reaction). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a synthesis of polyamide, as suggested by modified Annoot, by utilizing any known metathesis catalyst taught by Cohen for the cross-metathesis reaction, including a complex comprising molybdenum or tungsten.
As to the limitations of claims 5-7 and 11-15, as well as to the presently recited saponifying and acidifying steps recited in claims 1, 10 and 16:
Cohen teaches the reaction of a natural oil feedstock with a low molecular weight olefin in a metathesis reactor to form metathesized natural oil product comprising olefins and esters [0041]. Cohen teaches that natural oils are composed of triglycerides of fatty 
After metathesizing, Cohen further teaches separating the olefins from the esters, wherein the esters are metathesized glycerides [0049]. Cohen teaches that the esters (which correspond to the presently recited glyceryl esters of 9-decenoic acid recited in claim 10) may be sent to a transesterification unit and reacted with methanol [0064] (named in instant claims 11-12) to produce fatty acid methyl esters such as 9DA esters, including methyl 9-decenoate [0065] (i.e., C1 ester of 9-decenoic acid). Given Cohen’s disclosure that the transesterification of metathesized glycerides produces methyl 9-decenoate, the metathesized glycerides prior to transesterification must include glyceryl esters of 9-decenoic acid (as required in claim 5). Cohen further teaches that the 9DA ester (methyl-9-decenoate) may undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070], which corresponds to the presently recited step of converting (i.e., hydrolyzing, as recited in claim 15) the ester of 9-decenoic aid to 9-decenoic acid recited in instant claims 10 and 15.
As set forth above, Cohen teaches that the 9DA ester may undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070], which corresponds to the presently recited step of converting the C1
Johnson teaches that the most common method for the hydrolysis of esters involves use of aqueous base, a process referred to as saponification. Johnson teaches that the reaction is conducted using sodium hydroxide which produces the sodium salt of the carboxylic acid. The acid salt is converted into the carboxylic acid by acidification upon workup. See p 546. 
The person having ordinary skill in the art would have been motivated to carry out the hydrolysis reaction of modified Annoot to convert the methyl ester of 9-decenoic aid to 9-decenoic acid utilizing common methods in order to conveniently produce the desired product. It would have been obvious to the person having ordinary skill in the art, therefore, to have performed the hydrolysis reaction of modified Annoot utilizing the most common method of hydrolysis, as taught by Johnson, which corresponds to a method of saponifying the methyl ester of 9-decenoic acid with sodium hydroxide to form the sodium salt (i.e., 9-decenoate anions), and then acidifying the salt to form 9-decenoic acid.

Claims 1, 3, 4, 6, 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annoot et al (FR 3009554; English equivalent US 2016/0185705 cited herein) in view of Cohen et al (US 2013/0344012) and Schrodi et al (WO 2008/046106), and further in view of Johnson (Invitation to Organic Chemistry, Jones and Bartlett Publishers, 1999, p 546).
As to claims 1, 3, 4, 6, 7 and 19-20, Annoot teaches a process for producing a bromoalkanoic acid capable of being used in the polyamide industry comprising a step of hydrobromination of an unsaturated acid in the presence of HBr (hydrobromic acid) 2=CH-R’-COOH wherein R’ is an alkylene radical with 1 to 29 carbon atoms) with a molar excess of HBr [0014-16, 19]. Annoot further teaches an ammonolysis (amination) step to form NH2-(CH2)n-R2, and the step of synthesis of polyamide by polymerization of NH2-(CH2)n-R2 [0065]. In particular, Annoot teaches the preparation of 11-aminoundecanoic acid (i.e., a compound according to NH2-(CH2)n-R2 where “n” is 10 and R2 is COOH) from 11-bromoundecanoic acid, and the use of 11-aminoundecanoic acid as a monomer for synthesizing polyamide-11 [0003]. 
Annoot fails to specifically teach the preparation of 10-aminodecanoic acid (i.e., a compound according to Annoot’s NH2-(CH2)n-R2 where “n” is 9 and R2 is COOH) from 10-bromodecanoic acid, and the use of 10-aminodecanoic acid as a monomer for synthesizing polyamide-10. However, given Annoot’s disclosure that the method is generally suitable for synthesizing α,ω-bromoalkanoic acid capable of being used in the polyamide industry, and that R’ in the unsaturated reagent CH2=CH-R’-COOH can be an alkylene radical with 1 to 29 carbon atoms, the person having ordinary skill in the art would have been motivated to carry out Annoot’s method of producing polyamide utilizing any unsaturated reagent according to Annoot’s general formula CH2
It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted an unsaturated reagent with a brominating agent (HBr) to form α,ω-bromoalkanoic acid, to have reacted the α,ω-bromoalkanoic acid with ammonia (aminating agent) to form α,ω-aminoalkanoic acid, and to have polymerized the α,ω-aminoalkanoic acid to form polyamide, as taught by Annoot, utilizing 9-decenoic acid (9DA) as the unsaturated reagent, thereby forming 10-bromodecanoic acid as the α,ω-bromoalkanoic acid, 10-aminodecanoic acid as the α,ω-aminoalkanoic acid, and polyamide-10 as the polyamide.
Annoot fails to teach providing the unsaturated reagent (e.g., 9-decenoic acid) from a natural oil composition.
Cohen teaches that there has been increased demand for environmentally friendly techniques for manufacturing materials typically derived from petroleum sources [0002]. Cohen teaches that one of the methods to manufacture such materials is through generating compositions through the metathesis of natural oil feedstocks [0002]. Cohen teaches that “natural oil” includes natural oil derivatives [0009], and names fatty acid methyl ester (“FAME”) derived from the glyceride of a natural oil as a natural oil derivative [0010]. Cohen discloses cross-metathesis of alpha-olefin [0011] and natural oil feedstock [0002] to ultimately produce 9DA esters [0050], including methyl 9-decenoate [0065]. See also [0027] and [0041]. Cohen names several suitable low molecular weight olefins [0042], including propylene and 1-butene, and further teaches that a mixture including 1-butene may be employed as a low cost, commercially available feedstock [0044]. Cohen teaches that the 9DA ester may then undergo a hydrolysis reaction with water to form 9DA (i.e., 9-decenoic acid) [0070].
Like Cohen, Schrodi also discloses a method for synthesizing a terminal olefin from an olefinic substrate comprised of at least one internal olefin and an alpha-olefinic reactant in the presence of a metathesis catalyst [0042]. Like Cohen, Schrodi teaches that the substrate may be a compound derived from a glyceride, such as Soy FAME and methyl oleate [0048]. Schrodi teaches that examples of monosubstituted alpha-olefins include 1-propene and 1-butene [0052]. As evidenced by Schrodi’s example 9 (p 50), the cross-metathesis of 1-butene (alpha-olefin) and Soy FAME (fatty acid methyl esters derived from soybean oil), yields both methyl 9-decenoate (i.e., 9-decenoic acid ester) and 1-decene (table 11, [0147]). 
When carrying out a process to provide an industrial material such as a polyamide, the person having ordinary skill in the art would have been motivated to utilize natural oil feedstocks in order to reduce use of petroleum sources and minimize environmental impact. The person having ordinary skill in the art would have been motivated, therefore, to utilize starting materials derived from natural oil feedstocks when carrying out the process of Annoot in order to avoid use of non-renewable resources. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a process of forming polyamide-10 from 9-decenoic acid, as disclosed by Annoot, by producing the 9-decenoic acid reactant from a natural oil composition, as taught by Cohen and Schrodi, in order to decrease the overall environmental impact of the polyamide production process. In particular, it would have been obvious to the person having ordinary skill in the art to have provided the 9-decenoic acid starting material for Annoot’s process by hydrolyzing methyl-9-decenoate, 1 alkyl (methyl) esters of unsaturated natural fatty acids, as recited in claims 3, 4, 6 and 7) with 1-butene (i.e., an olefin as recited in claim 1), as disclosed in Cohen and Schrodi (and which, as evidenced by Schrodi’s example 9, results in the production of the recited 1-decene along with the desired 9DA ester).
As to the presently recited metathesis catalyst:
Cohen provides a thorough discussion with regard to suitable metathesis catalysts in [0029-0036]. Cohen teaches that metathesizing (including cross-metathesis) refers to the reacting of natural oil feedstock in the presence of a metathesis catalyst [0023]. Cohen teaches that any known metathesis catalyst may be used, including complexes of transition metals Ru, Mo (i.e., molybdenum) or W (i.e., Tungsten) [0029]. In light of Cohen, when carrying out a metathesis reaction, the person having ordinary skill in the art would have been motivated to utilize any known metathesis catalyst in order to achieve the benefits of utilizing a catalyst (i.e., an increase in the rate of a chemical reaction). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a synthesis of polyamide, as suggested by modified Annoot, by utilizing any known metathesis catalyst taught by Cohen for the cross-metathesis reaction, including a complex comprising molybdenum or tungsten.
As to the presently recited saponifying and acidifying steps recited in claim 1: 
As previously set forth, Cohen teaches the reaction of a natural oil feedstock with a low molecular weight olefin in a metathesis reactor to form metathesized natural oil 1 ester of 9-decenoic acid to 9-decenoic acid. However, Cohen does not teach the conditions of the hydrolysis reaction, and therefore, modified Annoot fails to specifically teach the presently recited steps of saponifying and acidifying.
Johnson teaches that the most common method for the hydrolysis of esters involves use of aqueous base, a process referred to as saponification. Johnson teaches that the reaction is conducted using sodium hydroxide which produces the sodium salt of the carboxylic acid. The acid salt is converted into the carboxylic acid by acidification upon workup. See p 546. 
The person having ordinary skill in the art would have been motivated to carry out the hydrolysis reaction of modified Annoot to convert the methyl ester of 9-decenoic acid to 9-decenoic acid utilizing common methods in order to conveniently produce the desired product. It would have been obvious to the person having ordinary skill in the art, therefore, to have performed the hydrolysis reaction of modified Annoot utilizing the most common method of hydrolysis, as taught by Johnson, which corresponds to a method of saponifying the methyl ester of 9-decenoic acid with sodium hydroxide to form the sodium salt (i.e., 9-decenoate anions), and then acidifying the salt to form 9-decenoic acid.

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered.
Applicant argues (p 7) that Schrodi discloses a synthesis utilizing a ruthenium metathesis catalyst, and therefore the combination of Annoot and Schrodi fail to teach or suggest the claimed process in the presence of a catalyst complex comprising molybdenum, tungsten or combinations thereof.  
It is first noted that there are two separate rejections of claim 1. The first rejection above does not rely on Schrodi, and therefore Applicant’s argument is not applicable to the first rejection. 
The second rejection relies on both Cohen and Schrodi to establish that the synthesis of 9DA from a natural oil composition was known in the art. Cohen and Schrodi contain very similar disclosures. Applicant is correct that Schrodi discloses a metathesis catalyst which contains ruthenium, and does not disclose a molybdenum or tungsten catalyst as claimed. However, Cohen contains a much broader disclosure of suitable metathesis catalysts, and even includes a teaching that Schrodi’s ruthenium catalysts are suitable [0030] (US 2010/0145086 is the US equivalent of WO 2008046106). Therefore, given that Cohen discloses tungsten and molybdenum complex catalysts as well as Schrodi’’s ruthenium catalyst as being suitable metathesis catalysts, the examiner maintains that it would have been obvious to the person having ordinary skill in the art to have utilized any known metathesis catalyst taught by Cohen for the natural oil/alpha-olefin cross-metathesis reaction (including a complex comprising molybdenum or tungsten).
Applicant further argues (p 7) that one would have had no motivation to replace the hydrolysis step disclosed in Annoot and Cohen with the claimed saponification and acidification. However, as a clarification, the rejection nowhere proposes replacing the 
Applicant argues (p 8) that Johnson, cited for teaching particular saponification steps, has no relation to converting esters derived from natural oil to acids to produce polyamides, and therefore one would have had no motivation to modify the other cited prior art references with Johnson.
However, Johnson is an organic textbook demonstrating essential concepts which would have been understood by anyone in a field involving organic chemistry, particularly a field involving synthesis of organic compounds. As evidenced by preface page xxiii, Johnson is limited only to content which is essential for understanding the elementary workings of organic chemistry. One would have readily understood Johnson's basic and general teaching with regard to "the most common method" for the general hydrolysis of ester to acid as being applicable to specific hydrolyses, including hydrolysis of 9-decenoic acid ester to 9-decenoic acid. Therefore, given that one would have understood Johnson's disclosed common hydrolysis steps as being generally applicable to syntheses requiring conversion of an ester to an acid via hydrolysis, Applicant's argument that Johnson produces acids from esters "for a different purpose” is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766